Citation Nr: 0707390	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a nervous 
condition, including as secondary to service-connected 
disabilities.

3.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:     Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case was remanded by the 
Board in March 2006 for additional notice.  That notice has 
been completed, and the case has now been returned to the 
Board for further appellate consideration.

The issue of entitlement to non-service-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise 
on the question of whether the veteran's currently diagnosed 
depression with anxiety features is related to his service-
connected disabilities.

2.  Because of the Board's grant of service connection for 
depression with anxiety features secondary to service-
connected disabilities, there remains no factual or legal 
question for the Board to decide on the separately appealed 
issue of entitlement to service connection for a nervous 
condition. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
depression with anxiety features is secondarily related to 
the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  Because of the Board's grant of service connection for 
depression with anxiety features secondary to service-
connected disabilities, the separately appealed issue of 
entitlement to service connection for a nervous condition is 
rendered moot.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
April 2004, November 2005, March 2006, and June 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence he should 
provide, informed the veteran that it was his responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claims, and requested the veteran to 
send to VA all evidence in his possession that pertained to 
his claims.

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the appealed issue of service connection for a 
nervous condition, the Board's grant of service connection 
for depression with anxiety features secondary to service-
connected disabilities renders moot the other issue of 
service connection for a nervous condition.  Where, as on the 
separately appealed issue of service connection for a nervous 
condition, the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As such, review of VA's duty to notify and 
assist is not necessary.  In cases such as this, VA is not 
required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004. 

Service Connection for Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
 
The veteran contends that he has depression and anxiety 
("nervous condition") secondary to his service-connected 
disabilities, specifically including diabetes and 
hypertension.  The veteran's representative contends that 
secondary service connection should be granted because the 
depression and anxiety have been diagnosed and treated by VA 
physicians.  

The veteran reported being treated for depression since 
October 2003.  Private treatment records show the veteran's 
complaints of crying associated with use of medication 
(January 2002), complaints of fatigue and no energy (April 
2002), and diagnosis of depression (August 2004), but does 
not indicate an opinion as to etiology. 

The competent medical evidence weighing in the veteran's 
favor includes VA treatment record entries that show that 
from April 2005 forward the veteran was diagnosed during VA 
treatment with moderate major depressive disorder with 
anxiety features secondary to the veteran's general medical 
condition that specifically included service-connected 
diabetes mellitus.  Service connection has also been 
established for medical disabilities of hypertension and 
renal disease as secondary to diabetes mellitus.  

Although the VA treatment record entries relate the diagnosed 
moderate major depressive disorder with anxiety features to a 
general medical condition, which includes both service-
connected and non-service-connected disabilities, the 
disabilities that were noted by various treating VA 
physicians specifically included the veteran's service-
connected diabetes mellitus.  There is otherwise no competent 
medical opinion evidence of record that differentiates the 
etiology of the veteran's depression between service-
connected disabilities (diabetes mellitus and service-
connected complications) and non-service-connected 
disabilities.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence weighing against the veteran's claim 
includes a February 2006 VA mental disorders examination 
report that reflects the examiner's conclusion that the 
etiology of the veteran's depression was unclear, and he did 
not find any specific information linking the depression to 
either diabetes or depression.  

With regard to the weight of the February 2006 VA mental 
disorders examination report, the examiner's opinion is of 
little probative value in weighing against the veteran's 
claim because the examiner's conclusion was only that the 
etiology of the veteran's depression was unclear to him.  The 
VA examiner did not render an opinion of probability against 
a nexus between the veteran's diagnosed depression with 
anxiety features and the veteran's general medical condition 
(that includes service-connected diabetes mellitus), but the 
VA examiner only indicated that he could not determine the 
etiology.   

With regard to the basis for the February 2006 VA examiner's 
opinion - that he did not find any specific information 
linking the veteran's depression to diabetes or hypertension 
- the examination report does not reflect that the examiner 
considered all the relevant medical evidence of record in 
reaching this conclusion.  Notwithstanding the fact that the 
examination report states that the claims file was reviewed, 
the examination report does not reflect any notation or 
discussion of relevant evidence of the private and VA 
treatment records showing a diagnosis of depression (or major 
depressive disorder) and medical evidence that relates the 
diagnosed depression with anxiety features to the veteran's 
general medical condition (which specifically included 
service-connected diabetes mellitus).  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that, without a thorough review 
of the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

The favorable medical evidence in the VA treatment records 
includes competent medical opinions that have some tendency 
to relate the veteran's depression with anxiety features to 
service-connected diabetes, and the medical evidence of 
record does not differentiate the veteran's psychiatric 
symptoms from service-connected and non-service-connected 
disabilities.  The unfavorable February 2006 VA examiner's 
opinion is of little probative value because of the opinion 
of inconclusive etiology, and the incomplete factual basis 
for that opinion.  For these reasons, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for depression with 
anxiety features, as secondary to service-connected 
disabilities, have been met.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Service Connection for Nervous Condition

Because of the Board's grant of service connection for 
depression "with anxiety features" secondary to service-
connected disabilities, there remains no factual or legal 
question for the Board to decide on the separately appealed 
issue of entitlement to service connection for a nervous 
condition.  The symptoms the veteran has attributed to the 
claimed "nervous condition" have been diagnosed by 
competent medical evidence as "anxiety features," and have 
been associated by competent medical evidence to the service-
connected depression.  Any psychiatric symptoms claimed as 
nervous condition will be rated by the RO as part of the 
service-connected major depression with anxiety features when 
the RO assigns the initial disability rating for this 
psychiatric disability.  The Board would point out that the 
criteria for rating mental disorders (General Rating Formula 
for Mental Disorders) provides for rating all service-
connected psychiatric symptoms under a single formula.  
38 C.F.R. § 4.130 (2006); see also 38 C.F.R. § 4.14 (both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided).  Because of the 
Board's grant of service connection for depression with 
anxiety features secondary to service-connected disabilities, 
there remains no factual or legal question for the Board to 
decide on the separately appealed issue of entitlement to 
service connection for a nervous condition; therefore, the 
separately appealed issue of entitlement to service 
connection for a nervous condition is rendered moot.  
38 U.S.C.A. § 7104(a). 


ORDER

Service connection for depression with anxiety features, as 
secondary to service-connected disabilities, is granted.

The appeal for service connection for a nervous condition, 
including as secondary to service-connected disabilities, 
having been rendered moot, is denied.


REMAND

This Board decision has resulted in a grant of service 
connection for depression with anxiety features (secondary to 
service-connected disabilities).  In light of this 
determination, the agency of original jurisdiction (AOJ) will 
assign an initial disability rating for this disability.  The 
initial rating assigned by the AOJ may determine whether 
compensation becomes the greater monetary benefit for the 
veteran.  The issue of non-service-connected pension is 
inextricably intertwined with the question of initial rating 
assignment for service-connected depression with anxiety 
features because the initial rating assignment would have a 
meaningful impact upon the issue of non-service-connected 
pension.  See  Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).  For these reasons, it is appropriate for the AOJ to 
consider whether readjudication of the claim for non-service-
connected pension is needed.  



Accordingly, the issue of non-service-connected pension is 
REMANDED for the following action:

1.  Following initial rating assignment 
for service-connected depression with 
anxiety features, the AOJ should 
readjudicate the claim for non-service-
connected pension, unless a greater 
monetary benefit is granted, or unless the 
veteran withdraws the issue.  The AOJ may 
undertake any additional development 
needed in order to readjudicate the 
pension claim, including any VA 
examination for pension purposes.  As part 
of readjudication, the AOJ should 
specifically consider referral to the AOJ 
Adjudication Officer (now Veterans Service 
Center Manager or VCSM) for consideration 
of extraschedular pension under 38 C.F.R. 
§ 3.321(b)(2).

2.  If the claim for non-service-connected 
pension benefits is not granted, the 
veteran and his representative should be 
afforded a supplemental statement of the 
case and an opportunity to respond before 
the claims folder is returned to the 
Board.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


